PER CURIAM.
The paragraph on which the importers rely reads as follows:
“595. Potash, crude, carbonate of, or black salts. Caustic potash, or hydrate of, including refined in sticks or rolls. Nitrate of potash, or saltpeter, crude. Sulphate of potash, crude or refined. Chlorate of potash. Muriate of potash.”
It will be noticed that the first sentence of this paragraph employs three descriptive phrases, viz.: Potash, crude; potash, carbonate of; *693black salts. The use of the word “or” might leave it uncertain whether or not they were mere alternative designations for the same article; but the board of general appraisers has found that “there are potash salts known, respectively, as black salts, crude potash, carbonate of potash, and caustic potash”; and there is abundant evidence to sustain this finding. Under these circumstances, we see no reason why the court should be astute to find some excuse for holding that congress did not intend to say what it has said in positive and unambiguous language. When an importation is within the description which congress has used in this paragraph as “carbonate of potash,” it should be classified accordingly, whether it be crude or refined. There is no force in the suggestion that it is not to be assumed that congress would admit refined carbonate of potash free, in view of the fact that, in this very paragraph, refined sulphate of potash and refined caustic potash are expressly given free entry. The decision of the circuit court is affirmed.